OFFICE OF TEE ATTOFiEEYGENEEAL OF TEXAS        '~'
                                                                  .

                                 AUSTIN


GROVER SW
ATl!ORWEY GE=


Hr. T.M. Trlmble, First Assistant
State Superintendentof'Pubic Instruction
Austin, Texas
Dear sir1                 Opinion Ho. O-7258
                          Rer Whether teachers employed in public
                               sohools of Eastland County may accept
                              part-time employment as teachers In the
                               Eastland County Vocational Schools for
                              G.I.123.
               We acknowledgereceipt of your letter of recent date on
behalf of Mr. Homer Smith, County School Superintendentof Eastland
County~,requesting an opinion from this department as to the above
stated question,
               From a letter written by'&. Smith, in reply to a request
by us for further information,the following facts appear:
               1. The Eastland County Vooational School for G.I.'s was
organtied to help meet the needs of'returning veterans in adjusting
%enmtlves to eivilian'li~eby providing vooational training for %ueh
veterans, The school was sponsored by the Board of School Trustees of
Eastland County, who arersaponaible to the State Board&r Vocational
Training for the efficient management and operation of the school. The
said trustees have appointed a supervisoryboard, and have delegated to
suah board authority for the hiring of teachersfirsuoh G.I. Vocational
SoheM.
               2. The Veterans Administrationof the Federal Govern-
ment pays t&Ion fees to the said G.I. vocatibnal school for the veterans
attending .?uchschool, said Sees being remitted monthlyby a U.S. Treasury
vocher payable to the Eastland County,VocatlonalSchool for G.I.ls for
the purpo8e of paying teachers' salaries and other operating expenses of
said school. Ho state or county funds whatsoever are used tooperate the
said sahool.
               3. The Eastland Connty Vocational School for 0.1.'~
has no connectionwith the public school system of this State and, subject
to the above stated facts, is a private school.
               In regard to the question at Issue, we quote from Mr.
Smith's letter as follows:
               "There are full-time, capable teachers in the
     State Aid Schools of this,county who would be available
     to the vocational sahool on a part-time basis, as the
     classes In the vocational school are held at night, If
     they oan be 80 employed and the State Aid Sahools not
     be jeopardizedIn any manner.
Wr. T.W. Trimble, page 2            -COPY-             O-7258


               “We would like to know'whetharor not we can
     give a full time teacher ln a State Aid school parttlme
     teachlng in th.e0.1. school and not jeopa.rdlzeor penalize
     in any manner the State Aid School."
               An examinationof Ch. 36i, Acts 1945, 49th Legislature
(the Current School Aid Act) reveals that para.graph~
                                                   4, Section 1, Art.
1 of said Act contains the following provision:
               'NO school district will be eligible for any
     type of aid, except tuition aid under the provisions
     of this Act, which pays any salary above those specified
     in this Act from any State, local or Federal funds wh,et-
     soever except Federal f'undsused tCvsupp?.ementsalaries of
     Vocational agriculture,Home Economics and Trade and
     Industries teachers and funds from theBDera1 Lanhsm Act.'
               The above-quotedprovision, however, does not apply to the
situationpresented in this opinion, since the payment of Federal funds
for the salaries of the teachers ln the G.I. vocationalschool is not
made through any school district,but la made directly from the U.S.
Treasury to the 0.1. vocational ekhool (such school, as hereinabove
stated, having no connectlon,wlthfheState pubilo school system). We
find no other provisions In the School Aid,Aot which could be interpreted
to deny equalizationaid to State Aid Schools when the teachers of such
schools accept part-time employment In such G.I. Vocational School.
                                     ..,.
                                       ..;,,
                                          ,,~:
                                                                 statutory
               We have been unable to ,Slndany~constitutlonai'~'~~r
objection to the acceptancesof part-time teach+g ln a school such a,s
the G.I. Vocational School by teachers who are at the same time regularly
employed ln the public SChoOIS of the State
               Sections 33 'and40 of ,&Article
                                             16 of the State Constitution
are not applicable to the present sltuatlon, for the aceountlng'offiaers
of'thegtate are not called upon to pay any !G+XPantlsi~thepurvlew'of
&&ion 33 to the holders of either a pc&lon as public school teacher
or as teacher ln the G.I. School, and,'as held in several prior opinions
of this Department (0-3‘71,O-5087), a,public school teacher does not hold
such an office of emolument In the purview of Section 40 as would prohibit
his accepting a position as teacher in the 0.1. Schoolf nor do we find
any lnconslstencyor lncompatlbllltybetween the duties involved in the
two positions,
               You are therefore advised that your question 1s answered
In the affirmative,vlzr that teachers employed~lnthe public schools
of Eastland County may at the same time accept part-time employmentas
teachers In the Es&land County Vocationalgchool for G.I.'s without
penallzlng In any manner equalizationaid to the county public schools.
               Trusting that   we have satisfactorilyanswered your
question, we remain
_   ...



    Mr. T.FI. 'Trlu~ble,page3                                  O-7258




                                      Very truly yours,
                                      ATTORNEY   ff-OF!CEXAS

                                      BY3   s,fW.N.Blanton, Jr.
                                              W.N. Blanton, Jr.
                                              Assistant
    WNE3:rt:wc



    APPROVEDOCT 18, 1946
    e/ Harris Toler
    FIRSP ASSISTW
    A%=l’O=   QlPNgllAL


    Approved Oplrd.onCommittee by s/U?IGChairmen